DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On the first line of page 6, the Specification states that “The dashboard 20 is mounted on the lower frame 101”. Presumably this should read --The dashboard 20 is mounted on the upper frame 102--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of Kondrat et al. (US PGPub. 2006/0217232). Murray describes substantially the same invention as claimed, including: A step-counting treadmill (1) comprising:  3a frame assembly having: 4a lower frame (12) securely mounted on a ground; and  5an upper frame mounted on the lower frame (uprights in Fig. 1A);  6a dashboard (13) mounted on the upper frame;  7a walking belt assembly (10) mounted on the frame assembly;  8a controller mounted inside the frame assembly, electrically connected to 9the dashboard (Fig. 1B); 11a drive motor (Fig. 1B) electrically connected to the controller and instructed by the 12controller to drive the walking belt assembly to move according to a treadmill 13speed inputted by the user through the dashboard for the exercise activity (as is conventionally known in the art, evidenced by Zhang US PGPub. 2009/0124466 paragraph 41: The console 80 has in input surface for a user to input some indicates which includes speed rates, incline degrees to control the treadmill 1”); and  14a step-sensing unit (14) electrically connected to the controller, mounted 15between the walking belt assembly and a left side or a right side of the lower 16frame of the frame assembly (Fig. 1B), and collaborated with the controller to 17continuously sense a voltage variation as a result of a movement change between 18a vibrated state of the walking belt assembly caused by a movement of the user 19on the walking belt assembly during the exercise activity and a motionless state 20of the walking belt assembly before the exercise activity starts ([0017] FIG. 2 shows the detail of the sensing assembly 14 of the treadmill according to the preferred embodiment of the present invention. Each sensing assembly comprises a hall sensor 140, a magnet 142, a coupling member 144, and a fixing member 146. The sensing assembly 14 couples with the supporting plate 11 via the fixing member 146. The fixing member 146 may be, but is not limited to, a screw. The hall sensor 140 does not fix with the coupling member 144, but fix with another mechanism. The magnet 142 fixes with the coupling member 144. When the user walks or runs, the coupling member 144 will vibrate with the supporting plate 11 but the hall sensor 140 remain static. The distance between the magnet 142 and the hall sensor 140 is thus varied, and the hall sensor 140 outputs induction voltages depending on the distance between the magnet 142 and the hall sensor 140, so that the left and right pulse diagram can be obtained);  21wherein when the voltage variation is greater than a predetermined voltage 22variation threshold (Murray Fig. 3, each pulse is determined when a user’s footfall is detected by the sensors, and in order to perform the gait analysis as required by the Murray invention, the system would necessarily have to be able to determine whether a step occurred or not, which inherently involves counting the peaks in the pulse diagrams of the left and right feet. This is considered “voltage variation is greater than a predetermined voltage variation threshold” as required by the claim, as the threshold is set in Murray such that the peaks are captured by the system) the controller is configured to determine that one step on the 23walking belt assembly is made by the user and increments the total step number by one ([0020] In one embodiment, the gait analysis comprises a step number and/or a step frequency of the left and right foot of the user that walks or runs on the conveyor belt 10).
Murray does not explicitly recite initializing a total step number of an exercise activity of a 10user on the walking belt assembly to zero before the exercise activity starts. 
Next, in Fig. 8 the pedestal kiosk CPU will initialize the process variables in block 11 of the flowchart (i.e. Lap Number, initial time, pace, speed, distance, etc.)”). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to initialize the step count as taught by Kondrat  et al. on the device of Murray before exercise starts. Doing so provides the predictable result of allowing the system to track user steps for a particular workout session without adding to steps tracked in a previous workout. Therefore, it would have been prima facie obvious to modify Murray as taught by Kondrat to obtain the invention as claimed. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) as applied to claim 1 above, and further in view of Takenaga (US PGPub. 2007/0165334).
Regarding claim 2, Murray shows wherein the walking belt assembly includes:  3a roller bracket mounted above the lower frame with cushioning pieces 4sandwiched between the roller bracket and the lower frame; and  5a walking belt (10) movably mounted around the roller bracket and driven by 6the drive motor to move around the roller bracket at the treadmill speed 7instructed by the controller (Fig. 1B);  8the step-sensing unit has:  9a Hall sensor (140) selectively mounted on a left side or a right side of The hall sensor 140 does not fix with the coupling member 144, but fix with another mechanism. The magnet 142 fixes with the coupling member 144.”), a movement of the user on 15the walking belt assembly causes the magnet mounted on the roller bracket to 16vibrate, and the Hall sensor further senses a second magnitude of the magnetic 17field of the magnet when the magnet is in a vibrated state, and converts the 18second magnitude into a second voltage value (para. 17: “When the user walks or runs, the coupling member 144 will vibrate with the supporting plate but the hall sensor 140 remain static. The distance between the magnet 142 and the hall sensor 140 is thus varied, and the hall sensor 140 outputs induction voltages depending on the distance between the magnet 142 and the hall sensor 140, so that the left and right pulse diagram can be obtained”);  19 and determines 21that one step on the walking belt assembly is made by the user and increments 22the total step number by one (para. 17, Fig. 3) when the voltage variation is greater than the 23predetermined voltage variation threshold (see explanation of voltage variation threshold in claim 1 above).
Murray does not explicitly state that wherein the Hall sensor senses a first magnitude of a 13magnetic field of the magnet when the magnet is in a motionless state and 14converts the first magnitude into a first voltage value or wherein the controller is configured to calculate a voltage variation by 20subtracting the second voltage value from the first voltage value. 
Takenaga teaches a Hall sensor with an add-subtract amplifier circuit for amplifying differences between voltages converted from the resistance of a first 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the add-subtract amplifier circuit as taught by Takenaga on the Hall sensor circuitry of Murray. Doing so provides the predictable result of obtaining a large output signal (Takenaga para. 205, “Due to the capability of differential detection using reference element 11 and detection element 1, a large output signal can be obtained”). Therefore, it would have been prima facie obvious to include the add-subtract amplifier of Takenaga on the device of Murray to obtain the invention as claimed. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) as applied to claim 1 above, and further in view of Cronin et al. (US PGPub. 2017/0339255). 
Regarding claim 3, Murray does not expressly show wherein the controller 161 is configured to calculate calories burned according to the total step number.
Cronin et al. teaches a step counting system for a wearable device. Cronin teaches that it is known in the art to provide an algorithm to calculate calories from step number (Cronin et al. para. 47: “For example, in some embodiments wherein the sensors 111 include a step counter, and the base algorithm instructions 115 may be used to take the number of steps taken by the user and calculate possible parameters such as distance traveled by the user or number of calories burned by the user.”). 
. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) and Takenaga (US PGPub. 2007/0165334) as applied to claims 1 and 2 above, and further in view of Cronin et al. (US PGPub. 20117/0339255). 
Regarding claim 4, Murray does not expressly show wherein the controller 161 is configured to calculate calories burned according to the total step number.
Cronin et al. teaches a step counting system for a wearable device. Cronin teaches that it is known in the art to provide an algorithm to calculate calories from step number (Cronin et al. para. 47: “For example, in some embodiments wherein the sensors 111 include a step counter, and the base algorithm instructions 115 may be used to take the number of steps taken by the user and calculate possible parameters such as distance traveled by the user or number of calories burned by the user.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include calorie calculation as taught by Cronin et al. to the invention of Murray. Doing so provides the predictable . 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) and Cronin et al. (US PGPub. 20117/0339255) as applied to claims 1 and 3 above, and further in view of Lo (US PGPub. 2012/0108398).
Regarding claim 5, Murray does not expressly show wherein when 5determining that no step has been sensed for an idle period, the controller is 6configured to automatically stop running the walking belt and enter a sleep mode, 7and when determining that any step is sensed during the sleep mode, the 8controller is configured to restart the walking belt to run and enter a normal 9mode. 
Lo teaches a Hall-effect sensor for detecting the presence of a runner on a treadmill. Lo teaches that it is known in the art that if no step has been sensed for an idle period, the controller is configured to automatically stop running the walking belt and enter a sleep mode and when determining that any step is sensed during the sleep mode, the controller is configured to restart the walking belt to run and enter a normal mode (Fig. 7 and paras. 29-32). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to include the sleep features of Lo on the device of Murray. Doing so enhances safety as the motor is stopped if a user stops . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) and Takenaga (US PGPub. 2007/0165334) and Cronin et al. (US PGPub. 20117/0339255) as applied to claims 1 and 2 and 4 above, and further in view of Lo (US PGPub. 2012/0108398).
Regarding claim 6, Murray does not expressly show wherein when 5determining that no step has been sensed for an idle period, the controller is 6configured to automatically stop running the walking belt and enter a sleep mode, 7and when determining that any step is sensed during the sleep mode, the 8controller is configured to restart the walking belt to run and enter a normal 9mode. 
Lo teaches a Hall-effect sensor for detecting the presence of a runner on a treadmill. Lo teaches that it is known in the art that if no step has been sensed for an idle period, the controller is configured to automatically stop running the walking belt and enter a sleep mode and when determining that any step is sensed during the sleep mode, the controller is configured to restart the walking belt to run and enter a normal mode (Fig. 7 and paras. 29-32). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to include the sleep features of Lo on the device of Murray. Doing so enhances safety as the motor is stopped if a user stops . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of Kondrat et al. (US PGPub. 2006/0217232).
Murray describes the invention substantially as claimed, including: A step-counting treadmill (1) comprising:  17a frame assembly having: 18a lower frame (12) securely mounted on a ground; and  19an upper frame (uprights as shown in Fig. 1A) mounted on the lower frame;  20a dashboard (13) mounted on the upper frame;  21a walking belt assembly (10) mounted on the frame assembly;  22a controller mounted inside the frame assembly, electrically connected to 23the dashboard (Fig. 1B), and starting timing the step cycle and the exercise duration since the exercise activity starts (para. 19);  3a drive motor (Fig. 1B) electrically connected to the controller and instructed by the 4controller to drive the walking belt assembly to move according to a treadmill 5speed inputted by the user through the dashboard (as is conventionally known in the art evidenced by Zhang US PGPub. 2009/0124466 paragraph 41: The console 80 has in input surface for a user to input some indicates which includes speed rates, incline degrees to control the treadmill 1”); and  6two step-sensing units (14) electrically connected to the controller, one of the 7step-sensing units mounted between the walking belt assembly and a left side of 8the lower frame of the frame assembly (Fig. 1B), and collaborated with the controller to 9continuously sense a first voltage variation as a result of a movement change 10between a vibrated state of the walking belt assembly caused by a movement of 

Kondrat et al. teaches a lap counter and pace system for multiple runners running on a track. Kondrat teaches that it is known in the art to initialize a runner’s step number to zero before an exercise activity starts (Kondrat para 43: “Next, in Fig. 8 the pedestal kiosk CPU will initialize the process variables in block 11 of the flowchart (i.e. Lap Number, initial time, pace, speed, distance, etc.)”). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to initialize the step count as taught by Kondrat  et al. on the device of Murray before exercise starts. Doing so provides the predictable result of allowing the system to track user steps for a particular workout session without adding to steps tracked in a previous workout. Therefore, it would have been prima facie obvious to modify Murray as taught by Kondrat to obtain the invention as claimed. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) as applied to claim 7 above, and further in view of Takenaga (US PGPub. 2007/0165334).
Regarding claim 8,  wherein 6the walking belt assembly is mounted on the lower frame and includes:  7a roller bracket mounted above the lower frame with cushioning pieces 8sandwiched between the roller bracket and the lower frame; and  9a walking belt 
Murray does not explicitly state that wherein the Hall sensor senses a first magnitude of a 13magnetic field of the magnet when the magnet is in a motionless state and 14converts the first magnitude into a first voltage value or wherein the controller is configured to calculate a voltage variation by 20subtracting the second voltage value from the first voltage value. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the add-subtract amplifier circuit as taught by Takenaga on the Hall sensor circuitry of Murray. Doing so provides the predictable result of obtaining a large output signal (Takenaga para. 205, “Due to the capability of differential detection using reference element 11 and detection element 1, a large output signal can be obtained”). Therefore, it would have been prima facie obvious to include the add-subtract amplifier of Takenaga on the device of Murray to obtain the invention as claimed. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) as applied to claim 7 above, and further in view of Cronin et al. (US PGPub. 20117/0339255). 
Regarding claim 9, Murray does not expressly show wherein the controller16 is configured to calculate the total step number by adding the left step number 11and the right step number and use the total step number as one parameter for 12calculating calories burned.
Cronin et al. teaches a step counting system for a wearable device. Cronin teaches that it is known in the art to provide an algorithm to calculate calories from step For example, in some embodiments wherein the sensors 111 include a step counter, and the base algorithm instructions 115 may be used to take the number of steps taken by the user and calculate possible parameters such as distance traveled by the user or number of calories burned by the user.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include calorie calculation as taught by Cronin et al. to the invention of Murray. Doing so provides the predictable result of allowing a user to track their estimated calories burned for a particular workout, to enhance dietary or other considerations for physical fitness. Therefore, it would have been prima facie obvious to modify Murray as taught by Cronin et al. to obtain the invention as claimed. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) and Takenaga (US PGPub. 2007/0165334) as applied to claims 7 and 8 above, and further in view of Cronin et al. (US PGPub. 20117/0339255). 
Regarding claim 10, Murray does not expressly show wherein the 14controller is configured to calculate the total step number by adding the left step 15number and the right step number and use the total step number as one parameter 16for calculating calories burned.
Cronin et al. teaches a step counting system for a wearable device. Cronin teaches that it is known in the art to provide an algorithm to calculate calories from step number (Cronin et al. para. 47: “For example, in some embodiments wherein the sensors 111 include a step counter, and the base algorithm instructions 115 may be used to take the number of steps taken by the user and calculate possible parameters such as distance traveled by the user or number of calories burned by the user.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include calorie calculation as taught by Cronin et al. to the invention of Murray. Doing so provides the predictable result of allowing a user to track their estimated calories burned for a particular workout, to enhance dietary or other considerations for physical fitness. Therefore, it would have been prima facie obvious to modify Murray as taught by Cronin et al. to obtain the invention as claimed. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) and Cronin et al. (US PGPub. 20117/0339255) as applied to claims 7 and 9 above, and further in view of Lo (US PGPub. 2012/0108398).
Regarding claim 11, Murray does not expressly show wherein when 5determining that no step has been sensed for an idle period, the controller is 6configured to automatically stop running the walking belt and enter a sleep mode, 7and when determining that any step is sensed during the sleep mode, the 8controller is configured to restart the walking belt to run and enter a normal 9mode. 
Lo teaches a Hall-effect sensor for detecting the presence of a runner on a treadmill. Lo teaches that it is known in the art that if no step has been sensed for an idle period, the controller is configured to automatically stop running the walking belt 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to include the sleep features of Lo on the device of Murray. Doing so enhances safety as the motor is stopped if a user stops running and also saves energy by turning off the motor when not in use. Therefore, it would have been prima facie obvious to use the sleep functions taught by Lo on the device of Murray to obtain the invention as claimed. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub. 2015/0174444) in view of  Kondrat et al. (US PGPub. 2006/0217232) and Takenaga (US PGPub. 2007/0165334) and Cronin et al. (US PGPub. 20117/0339255) as applied to claims 7 and 8 and 10 above, and further in view of Lo (US PGPub. 2012/0108398).
Regarding claim 12, Murray does not expressly show wherein when 5determining that no step has been sensed for an idle period, the controller is 6configured to automatically stop running the walking belt and enter a sleep mode, 7and when determining that any step is sensed during the sleep mode, the 8controller is configured to restart the walking belt to run and enter a normal 9mode. 
Lo teaches a Hall-effect sensor for detecting the presence of a runner on a treadmill. Lo teaches that it is known in the art that if no step has been sensed for an idle period, the controller is configured to automatically stop running the walking belt 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to include the sleep features of Lo on the device of Murray. Doing so enhances safety as the motor is stopped if a user stops running and also saves energy by turning off the motor when not in use. Therefore, it would have been prima facie obvious to use the sleep functions taught by Lo on the device of Murray to obtain the invention as claimed. 

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784